TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 5, 2015



                                     NO. 03-15-00206-CV


                                   Mary E. Allen, Appellant

                                                v.

                                  Nancy Wimberly, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court on April 6, 2015. Having reviewed the

record, the Court holds that appellant has not prosecuted her appeal by failing to pay or make

arrangements to pay for the clerk’s record. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and the

court below.